Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rajesh Fotedar #59562 on 6/25/2021.
The application has been amended as follows: 

1-15. (cancelled)

 (Currently Amended)  A computer-implemented method of identifying an email triggering spam-filtering, the method comprising:
receiving an original email comprising a plurality of headers and content, the content comprising code in a markup language;
creating a first email by sanitizing the headers of the original email and transmitting, from an email domain with a good email reputation, the first email to an email address;
determining whether the first email is categorized as spam by the email address, and, when the first email is categorized as not spam, continuing with additional testing;
creating a second email by sanitizing a plurality of the headers of the original email that are inserted by an email service provider and transmitting the second email to the email address;
determining whether the second email is categorized as spam by the email address, and, when the second email is categorized as not spam, continuing with additional testing;
creating a third email by replacing a subject header and a from header of the original email with a reference subject header and a reference from header;
determining whether the third email is categorized as spam by the email address, and, when the third email is categorized as not spam, continuing with additional testing;
creating a fourth email by replacing the content of the original email with a reference content;
determining whether the fourth email is categorized as spam by the email address, and, when the fourth email is categorized as not spam, continuing with additional testing;
conducting and repeating the following steps until a stop condition is reached, wherein reaching the stop condition comprises identifying one or more sentences from the original email causing the original email to be classified as spam;
wherein the conducting and repeating until the stop condition is reached comprises:
creating a first test email by selecting a subset of the content of the original email to include in the first test email and transmitting the first test email to the email address, wherein creating the first test email comprises: 
parsing the markup language of the original email into a tree;
generating the first test email by selecting a first subtree of the tree; 
converting the first subtree into the markup language; and
creating content for the first test email based at least on the converted markup language in the first subtree;
determining whether the first test email is categorized as spam by the email address;
 repeating the process with creating a subsequent test email including a different subset of the content of the first test email, wherein creating the subsequent test email comprises:
selecting a second subtree of the first subtree; 
converting the second subtree into the markup language; and
creating content for the subsequent test email based at least on the converted markup language in the second subtree;
determining whether the subsequent test email is categorized as spam by the email address; and
determining whether a portion of the content of the original email is causing the original email to be classified as spam according to the stop condition.


(Original)The computer-implemented method of claim 16, wherein the content of the original email comprises plain text.

18.	(Canceled) 


19.	(Canceled) 

20.	(Currently Amended)  The computer-implemented method of claim 16 [[19]], wherein the markup language comprises Hypertext Markup Language (HTML).

21.	(Canceled) 

22.	(Original)The computer-implemented method of claim 16, wherein the stop condition comprises identifying one or more words causing the original email to be classified as spam.

23.	(Original)The computer-implemented method of claim 16, wherein the email address comprises a seed email address.

24.	(Original)The computer-implemented method of claim 23, further comprising testing the seed email address with reference emails to determine whether the seed email address properly classifies the reference emails as spam.

25.	(Original)The computer-implemented method of claim 16, further comprising suggesting a modification to the original email causing a modified email of the original email to not be classified as spam.

26.	(cancelled)


Please cancel claims 1-15, 18, 19, 21, 26


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 16-17, 20, 22-25 are allowable over the prior art of record: the closest prior art of record (Pal et al. U.S. patent application publication 20180159808, Chung et al U.S. patent  app pub 20090007253, Chickering et al U.S. patent app pub 20070038705, Hughes U.S. Patent  8001156) does not teach or suggest in detail "creating a first email by sanitizing the headers of the original email and transmitting, from an email domain with a good email reputation, the first email to an email address; determining whether the first email is categorized as spam by the email address, and, when the first email is categorized as not spam, continuing with additional testing; creating a second email by sanitizing a plurality of the headers of the original email that are inserted by an email service provider and transmitting the second email to the email address; determining whether the second email is categorized as spam by the email address, and, when the second email is categorized as not spam, continuing with additional testing; creating a third email by replacing a subject header and a from header of the original email with a reference subject header and a reference from header; determining whether the third email is categorized as spam by the email address, and, when the third email is categorized as not spam, continuing with additional testing; creating a fourth email by replacing the content of the original email with a reference content; determining whether the fourth email is categorized as spam by the email address, and, when the fourth email is categorized as not spam, continuing with additional testing; conducting and repeating the following steps until a stop condition is reached, wherein reaching the stop condition comprises identifying one or more sentences from the original email causing the original email to be classified as spam; wherein the conducting and repeating until the stop condition is reached comprises: creating a first test email by selecting a subset of the content of the original email to include in the first test email and transmitting the first test email to the email address, wherein creating the first test email comprises:  (i)parsing the markup language of the original email into a tree; (ii)generating the first test email by selecting a first subtree of the tree;  (iii)	converting the first subtree into the markup language; and (iv)creating content for the first test email based at least on the converted markup language in the first subtree; determining whether the first test email is categorized as spam by the email address; repeating the process with creating a subsequent test email including a different subset of the content of the first test email, wherein creating the subsequent test email comprises: (i) selecting a second subtree of the first subtree;  (ii) converting the second subtree into the markup language; and (iii) creating content for the subsequent test email based at least on the converted markup language in the second subtree; determining whether the subsequent test email is categorized as spam by the email address; and determining whether a portion of the content of the original email is causing the original email to be classified as spam according to the stop condition" in combination with all the elements of the independent claim as argued by the Applicant.
Pal teaches a method involves executing instructions that cause a computing device to perform operations on a processor of a computing device. The set of messages are transformed into set of bags of words corresponding to message component. The cluster features are computed based upon features of messages. The first and second tables comprising cluster entries, message entries are created (406,408) corresponding to messages, and identifiers of clusters to which the messages are assigned. The message features are created for the message, using the first and second tables, based upon features of the message and cluster features to which the message is assigned. The message is classified using a message classifier based upon the message features.
Chung teaches the apparatus has a message parsing module configured to identify multiple message events. An input object creation module is configured to extract the events from the message parsing module. The input object creation module is configured to construct an input object including input parameters for a destination web service application based on the message events by adding a representation of each event to the input object after each event is accessed by a message filtering module.
Chickering teaches the system has a feature detection component that detects a feature of obtained electronic email. A decision tree classification component classifies the obtained email based on the features of the obtained email and a feature classifier employed via a decision tree. The decision tree classification component smoothes the classification result via employment of the classifier that is based on another classifier utilized in one node of the decision tree. The tree classification component employs a linear classifier constructed from compound features based on nodes of the decision tree.
Hughes teaches a high-level representation that describes a set of nodes, is derived from a XPointer universal resource indicator (URI). The set of nodes specified by the representation are enumerated in document order and a canonicalization algorithm is performed on each enumerated node.
Whereas, stated above, Applicant's claimed invention states "creating a first email by sanitizing the headers of the original email and transmitting, from an email domain with a good email reputation, the first email to an email address; determining whether the first email is categorized as spam by the email address, and, when the first email is categorized as not spam, continuing with additional testing; creating a second email by sanitizing a plurality of the headers of the original email that are inserted by an email service provider and transmitting the second email to the email address; determining whether the second email is categorized as spam by the email address, and, when the second email is categorized as not spam, continuing with additional testing; creating a third email by replacing a subject header and a from header of the original email with a reference subject header and a reference from header; determining whether the third email is categorized as spam by the email address, and, when the third email is categorized as not spam, continuing with additional testing; creating a fourth email by replacing the content of the original email with a reference content; determining whether the fourth email is categorized as spam by the email address, and, when the fourth email is categorized as not spam, continuing with additional testing; conducting and repeating the following steps until a stop condition is reached, wherein reaching the stop condition comprises identifying one or more sentences from the original email causing the original email to be classified as spam; wherein the conducting and repeating until the stop condition is reached comprises: creating a first test email by selecting a subset of the content of the original email to include in the first test email and transmitting the first test email to the email address, wherein creating the first test email comprises:  (i)parsing the markup language of the original email into a tree; (ii)generating the first test email by selecting a first subtree of the tree;  (iii) converting the first subtree into the markup language; and (iv)creating content for the first test email based at least on the converted markup language in the first subtree; determining whether the first test email is categorized as spam by the email address; repeating the process with creating a subsequent test email including a different subset of the content of the first test email, wherein creating the subsequent test email comprises: (i) selecting a second subtree of the first subtree;  (ii) converting the second subtree into the markup language; and (iii) creating content for the subsequent test email based at least on the converted markup language in the second subtree; determining whether the subsequent test email is categorized as spam by the email address; and determining whether a portion of the content of the original email is causing the original email to be classified as spam according to the stop condition". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444